Wade, C. J.
1. In the absence of timely written requests therefor, there is no merit in those grounds of the motion for a new trial which complain of the failure of the court to give certain specific instructions. The charge was sufficiently full, and clearly submitted the issues to the jury.
2. There is no such substantial merit in any of the remaining special grounds óf the motion for a new trial as to require a reversal.
3. The evidence sufficiently sustains the verdict.

Judgment affirmed.


Jenkins and Luke,.JJ., concur.